DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application. Claim 20 has been withdrawn from consideration. The amendment filed 2/28/22 has been entered and carefully considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2008/0254231) in view of Fenwick et al (US 2018/0112311).
Lin discloses a method of depositing an erosion resistant coating [0010] on a nickel or nickel alloy [0018] workpiece comprising: sequentially exposing the workpiece to an aluminum precursor and a reactant to form an aluminum oxide (Al2O3) layer on a surface of the workpiece by a deposition process [0024]-[0028].
Lin does not disclose that the workpiece is a semiconductor manufacturing apparatus component. 
Fenwick discloses coating semiconductor manufacturing apparatus components with protective coatings to reduce defects and extend their durability [0003], wherein the protective coatings include erosion resistance coatings such as Al2O3 [0048].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the process of Lin to deposit an erosion resistant coating onto semiconductor manufacturing apparatus components as suggested by Fenwick in order to reduce defects and extend the durability of the components.
Regarding Claims 2-4, 6, 7, 14, 15, and 19, Lin discloses TMA [0027] and water [0025]; the aluminum oxide layer has a thickness of 50-150 nm [0045]; the deposition process may be ALD or PEALD [0020]; and the aluminum oxide is Al2O3 [0024].

Thus, claims 1-4, 6-17, and 19 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Lin and Fenwick.
Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2008/0254231) in view of Fenwick et al (US 2018/0112311) as applied above and further in view of Firouzdor et al (US 2018/0265973).
Lin discloses an ALD process [0024]-[0028] comprising contacting the workpiece with the aluminum precursor at a temperature of room temperature to 600°C [0030], but does not disclose the pressure.
	Firouzdor discloses deposition of a plasma-resistant aluminum oxide coating by ALD at a temperature of 100-250°C. The pressure may be one or a few torr [0109]. The aluminum oxide may be formed using TMA and water [0053]. 

	Thus, claims 5 and 18 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Lin, Fenwick, and Firouzdor.
Response to Arguments
Applicant's arguments filed 2/28/22 have been fully considered but they are not persuasive. Applicant argues that Fenwick discloses only two named materials for fabricating said components, neither of which is nickel or nickel alloy. This is not found persuasive because Fenwick discloses that the semiconductor process chamber components may be made from a metal, wherein aluminum or stainless steel are merely exemplary [0047]. 
Applicant argues that Fenwick teaches that the layer that may contain alumina, i.e. the second layer, is not applied to the semiconductor-containing material irrespective of whether or not it is a semiconductor manufacturing apparatus component. This is not found persuasive because the claim as written does not require that the aluminum containing layer is formed directly on the surface of the semiconductor manufacturing apparatus component. In fact, claim 8 states that there is an intervening buffering layer between the claimed aluminum containing layer and the semiconductor manufacturing apparatus component. Fenwick suggests that erosion resistant coatings, such as alumina, are useful on semiconductor apparatus chamber .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715